PER CURIAM.
We reverse the trial court’s order denying appellant’s Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence and remand for resentencing. Appellant’s forty-year sentence for attempted second degree murder with a firearm exceeds the thirty-year statutory maximum for this first-degree felony offense. Wiley v. State, — So.3d -(Fla. 4th DCA 2013); Sheppard v. State, 113 So.3d 148, 149 (Fla. 2d DCA 2013); McLeod v. State, 52 So.3d 784, 786 (Fla. 5th DCA 2010); Wooden v. State, 42 So.3d 837 (Fla. 5th DCA), rev. denied, 51 So.3d 466 (Fla.2010).
Although we affirmed this claim without discussion in Walden v. State, 57 So.3d 248, 249 (Fla. 4th DCA 2011), the manifest injustice exception to the law of the case doctrine applies. See State v. McBride, 848 So.2d 287, 289-90 (Fla.2003).

Reversed and remanded.

DAMOORGIAN, C.J., FORST and KLINGENSMITH, JJ., concur.